Title: To Thomas Jefferson from “Tru Federalist,” 10 September 1801
From: “Tru Federalist”
To: Jefferson, Thomas


Sir,
N.Y. Va. Sept. 10th. 1801
I the most unfortenate Hatter of all hatters Existing in this world have thought proper to inform You of my Grievences. Knowing my lord you are Compashioned to all men in distress, therefore I Hope you will Relieve me as I have but few friends in this County and the are like myself not able to relieve themselves of there many afflictions. Sir my Distemper is this I a your Election thought that Mr. Jno. Adams wold be Reelected and for me to give my vote To you wold be injurious to me there fore I Voted for Mr. adams. but Sir, I found my mistake on the forth of march. I was Calld. a federalist and go by that name Even my very hatt blocks go by that the will not answer to make a single Republickan Hatt what hatts I have blockd. on them Remains on hand my stock is out I have no money to purches a new and Even if I Had, I wold be at the needsesity of applying To the Republickan turner for new fashioned Republickan blocks and perhaps pay the price of a good bever hatt for Every block what an immens sum one gross wold amount to & then Sir, I wold be oblidge to Commit my old ones to The flames which has Cost me upward of fifty Dollars. Dredfull those Reflection are to me—I Hope Sir, you will investigate into my Situation and find how hard it is that I by one Single mistake am to be Reducd. to poverty my trade is undone money out and to beg I am afraid for I Shold make a poor hand of begging in a Republick nation I say no one can Relieve me but you alone if you wold but take Compashion on me and grant me a small office of profit for one year that I might Establish myself anew and Keep my Politick Sentiments under a Republick Cloak I then Shold Regain my Prior Customers & Resine my Commission for a worthy Demacrat to hold Sir I hope the Period is not yet arive when the awfull question is to be pronounced is he Honest is he Capable is he faithfull to the Constitution if that has Commenced there will be no Remedy for my loss which has alredy amounted to [14]01 Hatt blocks & keeps increasing there are but 99 more to Spend & then I must bid adieu to my honest Respective trade & seek Refuge in some Distant Place where I may enjoy some happy hours under so good a President
from your Humble Ser [P, Oblgendre]
G H. Tru federalist
